Citation Nr: 1637604	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-09 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for an acquired psychiatric disorder.

3. Entitlement to service connection for current residuals of an in-service injury to the chest wall.

4. Entitlement to service connection for a skin disorder.

5. Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to October 1980 with subsequent reserve service.

This case comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO decided four issues.  It denied a request to reopen a previously denied claim for service connection for an acquired psychiatric disorder.  It also denied service connection for claimed disabilities of the skin, feet and back as well as claims for chronic residuals of in-service injuries to the head and chest wall.  After further proceedings, VA granted service connection for a back disability and for residuals of an in-service head injury and neither claim is part of this appeal.  The Veteran appealed the remaining issues.

On July 11, 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for an acquired psychiatric disorder, claimed disabilities of the skin and feet and current residuals of an in-service injury to the chest wall are addressed in the REMAND portion of the decision below and, for the following reasons, are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. In February 2007, VA denied the Veteran's claim for service connection for posttraumatic stress disorder (PTSD); the Veteran did not file a notice of disagreement or submit new and material evidence within one year after he was notified of that decision.

2. Evidence submitted since February 2007 was unavailable to agency decisionmakers at that time and relates to unestablished facts necessary to establish the claim for entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1. The February 2007 rating decision denying entitlement to service connection for an acquired psychiatric disability is final. 38 U.S.C.A. § 7105(c) (West 2014); 38C.F.R. § 20.1103 (2015).

2. Evidence received since the February 2007 rating decision is new and material and the previously denied claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, the Board is granting the only claim decided today.  Further discussion of the VCAA is therefore unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Analysis

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).

One exception to the general rule of finality is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened. Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In deciding whether new and material evidence has been received, the Board looks to the evidence received since the last final denial of the claim on any basis. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran has been diagnosed with posttraumatic stress disorder (PTSD), which she attributes to a sexual assault which she claims occurred during her service in the Army National Guard.  In her initial application for compensation benefits for PTSD, the wrote that she was raped in basic training and received treatment at Fort Jackson in South Carolina, Fort Benjamin Harrison in Indiana and at the Walter Reed Army Medical Center in Washington, DC.

In February 2007, the RO denied service-connection for PTSD.  According to the decision, at that time the information available to VA decisionmakers consisted of the Veteran's initial application, service treatment records dated June to October of 1980, and private records describing a course of counseling and psychotherapy between 2000 and 2003.  In explaining the reasons for its decision, the RO acknowledged a statement from the Veteran (not part of the list of available evidence but clearly available to VA in February 2007) indicating that she reported the incident to her sergeant and received counseling.  Noting that there were no counseling records in the service treatment records and that PTSD claims not based on combat require credible supporting evidence which corroborate the Veteran's testimony or statements, the RO denied the claim.  The decision also notes that the private treatment records submitted by the Veteran did not include a diagnosis of PTSD.

The Veteran was notified of the denial of her PTSD claim in February 2007.  She did not file a notice of disagreement or submit new and material evidence within the next year.  The AOJ's initial denial of service connection for PTSD therefore became final in February 2008.  See 38 C.F.R. § 3.156(b).

In June 2009 the RO received a request from the Veteran to reopen her PTSD claim.  After obtaining the Veteran's VA treatment records from May 2008 to July 2009 (which contained mental health treatment notes indicating a diagnosis of PTSD), the RO denied her request to reopen her PTSD claim in August 2009.  

In December 2009 VA received a letter from the Veteran which included additional information about the in-service sexual assault.  According to the December 2009 letter, the Veteran was attacked by an unknown man when she was stationed "at Walter Reed HQ in Washington, DC . . ."  VA interpreted this letter as a second request to reopen her claim for service connection for PTSD and denied the claim in a new rating decision dated July 2010.  

Since amendments to the applicable regulation in 2014, VA has required the use of a specific form for the purpose of initiating an appeal.  See 38 C.F.R. § 20.201(a) (2014).  But no specific form was required when VA received the Veteran's letter in December 2009 and it is clear from her letter that the Veteran intended to continue to seek compensation for PTSD notwithstanding the August 2009 decision.  For that reason, the Board finds that the December 2009 letter was a notice of disagreement.  See Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a notice of disagreement.")

Consistent with this finding, the RO's August 2009 denial of the request to reopen the PTSD claim never became final.  Therefore, when deciding whether new and material evidence has been received since the last final denial of the claim on any basis, evidence will be considered new and material if it relates to any fact necessary to establish the claim which was unestablished at the time of the February 2007 rating decision and is not cumulative or redundant of the evidence available at that time.  

The Board finds that evidence submitted since the February 2007 rating decision is new and material.  It is clear from that decision that there was no medical evidence of a current diagnosis of PTSD available to the RO at that time.  Since February 2007, VA has received medical records showing that the Veteran has PTSD. Accepting the credibility of the newly submitted evidence for the purpose of determining whether new and material evidence has been received to reopen the claim, see Justus, 3 Vet. App. at 513, the medical records tending to show that the Veteran has PTSD relate to "an unestablished fact necessary to establish the claim."  38 C.F.R. § 3.156(a).  Thus, the claim must be reopened.

ORDER

New and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.  The appeal is allowed to this extent.

REMAND

VA must make as many requests as are necessary to obtain potentially relevant records from a Federal department or agency, such as a service department.  VA may only end these efforts if it has concluded that the records sought do not exist or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) (2015).  In this case, it is not clear whether all of the Veteran's service treatment records have been obtained.  Two letters in her file, dated May 2006 and September 2015, indicate that complete personnel and service treatment records could not be located.  

In July 2006, the RO completed a Personal Information Exchange System (PIES) request for clinical records, with a date range of August 1, 1981 to August 31, 1980.  The PIES system is the primary means for requesting service treatment records and personnel records from the National Personnel Records Center (NPRC) for certain Veterans, including Army veterans with no active service after October 1, 1994.  See M21-1, VA Adjudication Procedure Manual at III. iii. 2. A. 3. h. (April 21, 2016).  According to her Certificate of Discharge from Active Duty (Form DD-214), the Veteran was released from the Army National Guard in October 1980, but had a reserve obligation until March 1986.  Because the date of her reserve obligation has expired, her service treatment records should be available through a PIES request.  See M21-1, at III. iii. 2. B. 1. b.  

Unfortunately, the scope of the PIES requests submitted by the RO in July 2006 was only for the month of August 1980.  In February 2015, the Veteran sent a letter to the RO indicating that she was assaulted at Fort Benjamin Harrison in Indiana in October 1980.  According to her treating psychiatrist, the Veteran went to two counseling sessions while she was at Fort Benjamin Harrison.  For this reason, it is possible that the July 2006 PIES requests (encompassing only the month of August 1980) were drafted too narrowly to obtain the subsequent counseling records. 

In January 2014, the RO also made a request for outstanding records using the Defense Personnel Records Information Retrieval System (DPRIS), a separate system, administered by the Department of Defense, for certain records, including the electronic copies of service personnel records for Veterans discharged from the Army on or after October 1, 1994.  Because the Veteran was discharged from the Army National Guard before this date, it is possible that the RO's DPRIS request was not the appropriate method for obtaining potentially relevant records and that a broader PIES request might have achieved better results.  

Since potentially outstanding records could affect any of the pending issues on appeal, all of them will be remanded.  Sometimes, service records are not available at the locations from which ROs normally obtain them.  Under these circumstances, ROs should attempt to obtain the records from alternate sources.  See M21-1, III. iii. 2. B. 1. d.  On remand, if appropriately drafted PIES and other requests for outstanding records are unsuccessful, the AOJ should attempt to obtain outstanding records directly from Fort Jackson, South Carolina (where, according to one of her statements, the Veteran was assaulted) the Adjutant General School ,Company C 2nd Battalion Troop Brigade and/or Fort Benjamin Harrison in Indiana (where she was stationed for advanced individual training in 1980 and where the Veteran's psychiatrist indicates she received two counseling sessions); the 825th MP Company in Washington, DC (the reserve unit to which she was assigned after  
completing advanced individual training) and Walter Reed Army Medical Center in Washington, DC (where the Veteran was attacked and "seen by the clinic" according to her December 2009 letter to VA).  

On remand, the AOJ should also attempt to clarify the Veteran's periods of active and inactive duty service.  In its September 2015 supplemental statement of the case (SSOC), the AOJ denied her skin disorder claim on the grounds that August 1982 service treatment records (which indicate the presence of skin discoloration) did not correspond to a period of active duty.  The only available DD-214 Form reflects a period of active duty service between August and October of 1980.  There are service treatment records dated after October 1980, but the character of the Veteran's service at the time these records were made is unclear.

During her hearing testimony, the Veteran said that she had experienced foot pain since wearing boots that were too tight in basic training.  Her post-service VA treatment records indicate the presence of the following diagnoses and or complaints concerning her feet: dystrophic nails, neuropathy, lower extremity edema, generalized peeling, collapse of medial arch, pes planus,  hypertrophic nails, tinea pedis, plantar fibroma, plantar calcaneal spur, plantar fasciitis, hammer toes, mild pes cavus and onychomycosis.  

The AOJ denied the Veteran's claim for a bilateral foot disorder without the benefit of an examination report or medical opinion.  Her hearing testimony, together with the presence of several current disabilities of the feet, trigger the requirement to arrange an examination.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

For similar reasons, an examination is needed before VA can resolve the claim for service connection for a skin disorder.  The Veteran's VA treatment records indicate the presence of erythematous rash, diffuse hair loss with scarring of follicles, alopecia, skin tags, acral eczema and xerosis.  Service treatment records dated August 1982 indicate the presence of skin discoloration.  

The Veteran's service treatment records indicate that she was accidentally struck in the breast with a rifle in August 1982 during a training exercise at Fort Indiantown Gap in Annville, Pennsylvania.  Progress notes from five days later indicate pain and swelling of the breast at the point of impact.  The AOJ arranged an examination of the Veteran in November 2011.  After the examination, a VA physician wrote that she did not identify a chest injury and that it was unlikely that there were any current residuals of the in-service injury.  

Unfortunately, it is not clear whether the November 2011 VA examiner reviewed the claims file.  The Veteran also testified at her hearing that she has chest pains, which she believes are related to her in-service chest injury, but that these are irregular: "[the chest pains] are a little sporadic.  It may not happen every day, but it may happen two or three times a week.  Or it may not happen this month, it may go next month."  

The November 2011 VA examination report is inadequate because it is unclear whether the Veteran had complaints of chest pains at the time of the examination and because the examiner did not address the Veteran's contention that she has chest pains occasionally.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (Some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not).  On remand, the AOJ should obtain an addendum opinion which indicates whether the Veteran is currently reporting chest pain and attempts to assess the probability of a relationship between current or recent chest pains and the Veteran's August 1982 in-service chest injury. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, and any appropriate subdivisions of the Army National Guard, as well as the Defense Finance Accounting Service, with a request that they verify each and every period of the Veteran's Army National Guard Service.  This verification should include a classification as to whether the service in question was active duty, active duty for training, and/or inactive duty for training.  Should it become necessary to contact the Defense Finance Accounting Service to secure this information, that agency must review the various pay accounts to determine the account from which the Veteran was paid for each period of service (i.e., what service periods were paid from an account designated to pay for inactive duty service, what service periods were paid from an account designated to pay for active duty training, etc.).

2. The AOJ should then make another attempt to obtain complete copies of service treatment records and service personnel records.  These efforts should include all periods of service identified as a result of the development requested in paragraph one of these instructions.  If appropriately drafted PIES and other requests for outstanding records are unsuccessful, the AOJ should attempt to obtain outstanding records, including any records of post sexual assault counseling, directly from Fort Jackson, South Carolina (where, according to one of her statements the Veteran was assaulted); the Adjutant General School, Company C, 2nd Battalion, Troop Brigade and/or Fort Benjamin Harrison in Indiana (where she was stationed for advanced individual training in 1980 and where the Veteran's psychiatrist indicates she received two counseling sessions); the 825th MP Company in Washington, DC (the reserve unit to which she was assigned after completing advanced individual training); and Walter Reed Army Medical Center in Washington, DC (where the Veteran was attacked and "seen by the clinic" according to her December 2009 letter to VA).  

3. The AOJ should then attempt to determine whether or not the service treatment records in the Veteran's VBMS file are complete.  The results of these attempts should be recorded in a memorandum which should be associated with the claims file.  If the AOJ determines that the available service treatment records are not complete, the AOJ should proceed with any other necessary development.

4.  After all records and/or responses from each contacted entity have been associated with the claims file, the AOJ should arrange for the Veteran to undergo a medical examination at a VA medical facility to assess the nature and etiology of any current disabilities of the Veteran's feet.  The entire claims file must be made available to the person designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  

After examining the Veteran and reviewing the records the examiner should identify all current disabilities of the Veteran's feet.  The examiner's report should address post-service medical treatment records indicating the presence of the following diagnoses: dystrophic nails, neuropathy, lower extremity edema, generalized peeling, collapse of medial arch, pes planus,  hypertrophic nails, tinea pedis, plantar fibroma, plantar calcaneal spur, plantar fasciitis, hammer toes, mild pes cavus, onychomycosis.    

Then, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that each identified foot disability, if any, had its onset in or is otherwise medically related to service.  A complete rationale should accompany all opinions provided.

5. After the completion of the development described above, the AOJ should arrange for the Veteran to undergo a medical examination at a VA medical facility to assess the nature and etiology of any current skin disorders.  The entire claims file must be made available to the person designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  

After examining the Veteran and reviewing the records the examiner should identify all current disabilities of the Veteran's skin.  The examiner's report should address post-service medical treatment records indicating the presence of the following diagnoses:  erythematous rash, diffuse hair loss with scarring of follicles, alopecia, skin tags, acral eczema and xerosis.

Then, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that each identified skin disorder, if any, had its onset in or is otherwise medically related to service.  A complete rationale should accompany all opinions provided.

6. After the completion of the development described above, the AOJ should arrange for the Veteran to undergo a medical examination at a VA medical facility to assess the nature and etiology of any current disorder of the Veteran's chest or chest wall.  The entire claims file must be made available to the person designated to examine the Veteran, and the examiner should particularly note that the Veteran has complained of irregular chest pain and that she attributes these chest pains to being accidentally struck in the chest by a rifle during a training exercise in August 1982.  

After examining the Veteran and reviewing the records the examiner should write a report noting whether or not the Veteran complains of chest pain at the time of the examination.  The examiner should then identify any diagnosed diseases or injuries of the chest and provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that each identified chest complaint, if any, is related to the August 1982 accident.  If the examiner cannot identify any current disease or injury to the chest, he or she should ask the Veteran about recent chest pains and attempt, if possible, to indicate the likely cause of any recent chest pains.  A complete rationale should accompany any opinions provided.

If the examiner is unable to provide the requested opinion, it is essential for the examiner to explain why an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

7. The AOJ must ensure that the requested opinions are in compliance with the directives of this remand.  If any opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

8. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


